Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 24B, 25, 27-28, 33-36, 57-58, and 60-62 all lack reference characters.  
	Furthermore, the drawings lack Figure 37b as mentioned in the specification.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 63.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms and is a copy of the front page of the International application (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means”, and “said,” should be avoided.

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claims 2-5, 8-9, 13-16, 18-20, 23, 26-27, and 31-32 are objected to because of the following informalities:  The term “A” should be replaced with the term - -The- - at the beginning of line 1 of each aforementioned claim, for grammatical clarity.  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 13-16, 18-20, 23, 26-27, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that the phrase “a rolling tyre” in line 13 is a double recitation. Namely, a “tyre” has been previously set forth in the claim. Therefore, it is unclear whether the “rolling tyre” set forth in line 13 is the same element of the invention as previously set forth, or is an additional element of the invention. 
	Claim 3 is indefinite due to the fact that the term “via” fails to describe any actual physical features of the invention. 
	Claim 8 is indefinite due to the fact that the phrase “a tyre” is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “tyre” set forth in line 3 of claim 8 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 13 is indefinite due to the fact that it is unclear what elements are being referred to by the term “they” in line 2. 
	Claim 16 is indefinite due to the fact that it is unclear how the surrounding wall is “configured to comprise pressurized fluid”. Namely, pressurized fluid (air, as disclosed in the specification) lacks any actual physical form. Therefore, it would be impossible for a “surrounding wall” to “comprise pressurized fluid”. 
	Claim 19 is indefinite due to the fact that the phrase “a tyre” is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “tyre” set forth in line 3 of claim 9 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 19 is indefinite due to the fact that the phrase “a rolling tyre” in line 4 is a quadruple recitation. Namely, a “tyre” has been previously set forth in the claims. Therefore, it is unclear whether the “rolling tyre” set forth in line 4 of claim 19 is the same element of the invention as previously set forth, or is an additional element of the invention. 
	Claim 23 is indefinite due to the fact that the phrase “a tyre” is a triple recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “tyre” set forth in line 2 of claim 23 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	
The term “flat” in claim 18 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
Allowable Subject Matter
Claims 1-5, 8-9, 13-16, 18-20, 23, 26-27, and 31-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show peristaltic pumps for tires.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617